                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                 Plaintiff,

vs.                                                                     CR. NO. 20-1370 KWR


JULIAN LUCAS GARCIA, III,

                 Defendant.

                                   DEFENDANT’S WITNESS LIST

        Defendant Julian Garcia, III, by and through his counsel of record, Robert J. Gorence of the

Gorence Law Firm, LLC, hereby notifies the Plaintiff and the Court that the following witnesses may

be called at the trial in this matter:

        1.       Kathleen Martinez
                 El Guique, New Mexico

        2.       Angie Trujillo
                 Chimayo, New Mexico

        3.       Charlie Trujillo
                 Chimayo, New Mexico

        4.       Jeanette Duran
                 Espanola, New Mexico

        5.       Matt Duran
                 Espanola, New Mexico

        6.       Any witness listed by the government;

        7.       Any witness necessary for rebuttal;

        8.       Any witness necessary for impeachment; and

        9.       Any witness necessary for authentication.

        Defendant reserves the right to amend this list as necessary.
                                                      Respectfully submitted,

                                                      GORENCE LAW FIRM, LLC

                                                      /s/ Robert J. Gorence
                                                      Robert J. Gorence
                                                      300 Central Avenue SW, Suite 1000E
                                                      Albuquerque, NM 87102
                                                      Phone: (505) 244-0214
                                                      Fax: (505) 244-0888
                                                      Email: gorence@golaw.us

                                                      Attorneys for Defendant Julian Garcia


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 16th day of August, 2021, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       Alexander Flores, Attorney for United States
       (alexander.flores@usdoj.gov)


/s/ Robert J. Gorence
Robert J. Gorence




                                              2
